 


110 HR 1735 IH: Clay Moore Kidnaping Prevention Act of 2007
U.S. House of Representatives
2007-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1735 
IN THE HOUSE OF REPRESENTATIVES 
 
March 28, 2007 
Mr. Buchanan introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 18, United States Code, to provide mandatory imprisonment for certain kidnapings by illegal aliens. 
 
 
1.Short titleThis Act may be cited as the Clay Moore Kidnaping Prevention Act of 2007. 
2.Mandatory imprisonment for kidnaping by illegal aliensSection 1201(g)(1) of title 18, United States Code, is amended by striking the period at the end and inserting and, if the defendant is an alien who commits the offense while unlawfully in the United States, shall include imprisonment for not less than 30 years.   
 
